Citation Nr: 1534084	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for mood disorder prior to August 17, 2009 and in excess of 70 percent for major depressive disorder (MDD) from August 17, 2009, to July 21, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to October 1988.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

This matter was previously before the Board in March 2014.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions with regard to the issue that is decided here.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

In a September 2014 rating decision, the RO awarded the Veteran a 100 percent schedular evaluation for her service-connected major depressive disorder effective July 21, 2014. As this is a total grant of benefits, and no higher schedular rating is available, the Board finds that the appeal has been satisfied from this date forward. Thus, the Board will only address the claim for the period prior to July 21, 2014. See AB v. Brown, 6 Vet.App. 35, 38 (1993)(claimant is presumed to be seeking the maximum benefit allowed). 

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  Prior to August 17, 2009, the evidence demonstrates that the Veteran's psychiatric disorder results in occupational and social impairment with reduced reliability and productivity, but did not cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment. 

2.  For the period from August 17, 2009 to July 21, 2014, the evidence fails to demonstrate that the Veteran's psychiatric disorder results in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to August 17, 2009, the criteria for an initial disability rating of 50 percent, but no greater, for a psychiatric disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).

2.  From August 17, 2009 to July 21, 2014, the criteria for an initial disability rating in excess of 70 percent for a psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With regard to the Veteran's claim for an increased evaluation for a psychiatric disorder, the claim for an initial evaluation above 30 and 70 percent is a downstream issue from a rating decisions dated in April 2007 and September 2014, which initially established service connection for this disability and assigned the 30 and 70 percent initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial evaluation above 30 and 70 percent for a psychiatric disorder, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Numerous VA treatment records have been associated with the record.  The Veteran has also provided statements and argument in support of her claim.  She has not identified any evidence that has not otherwise been obtained.  VA examinations were conducted in October 2006, August 2009 and July 2014.  Those examinations describe the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

Thus, after a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Entitlement to an Initial Increased Evaluation for Mood Disorder and MDD

The Veteran filed a claim for an increased rating for her service-connected mood disorder in September 2002. In January 2008 she submitted her notice of disagreement to the 30 percent rating assigned to her "mood disorder" in an April 2007 RO decision and perfected an appeal as to this issue.  In a September 2014 rating decision the RO changed the Veteran's service connected diagnosis from mood disorder to MDD, and assigned 70 and 100 percent ratings for the period from August 17, 2009 and July 21, 2014 onward, respectively.  The Veteran is claiming entitlement to ratings in excess of 30 and 70 percent for her psychiatric disabilities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. 
§ 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout this time period, staged ratings may be assigned. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119   (1999).  Otherwise, a uniform rating will be assigned. 

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

A 30 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's psychiatric disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].
Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in February 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130.

In July 2006 the Veteran submitted a private treatment record from her family therapist.  In this statement the therapist described how she has been treating the Veteran with psychotherapy sessions for approximately five years, and that the Veteran had voluntarily shared information regarding her external stressful factors.  The therapist stated that the Veteran planned on continuing with therapy sessions in order to deal with her feelings of depression.  She noted that the Veteran appeared to have a problem controlling her emotions when discussing problems she has had with infertility, and that during the sessions the Veteran showed many signs of depression and self-blame.  The therapist further noted that the Veteran was to be considered very emotionally unstable.  

In October 2006 the Veteran was afforded a VA examination for her mental health claims.  At that examination she reported that she had not been previously examined for her mental health claims.  She reported that during service she had gynecological problems and that she has a history of depression.  The Veteran reported a history of jail time until 2002, and reported that she had to take anger management classes.  She noted that her ongoing depression was due to her issues of infertility, and that she was currently involved in mental health counseling through the Healing Place Counseling Center.  She reported that she had been in counseling at this facility for five or six years and that she would go on a weekly basis.  She reported that on a scale of 1-10 with 10 being the most severe, she thought her mental health functioning was a 6 or a 7.  She reported that she cried easily, had decreased energy, decreased interest and had lost about 10-15 pounds in the 3 months prior to the examination.  She reported frequent generalized anxiety and that she was withdrawn and would stay home in her pajamas most of the time.  She noted that she did go out once a week to see some older friends who she would go bowling with.  She denied any suicidal ideations or plans, or history of attempt but admitted she did have some passive thoughts about suicide.  She denied any homicidal ideation or plans, and denied any panic attacks or dissociative symptoms.  She denied any over auditory or visual hallucinations or odd beliefs.  She denied a history of manic like symptoms.  The Veteran reported that she was a high school graduate and has taken some college courses, but that she was not currently working.  She reported that she had not worked since about 2002 when she was laid off.  

Upon examination the examiner noted that the Veteran appeared to be younger looking, slender and fit.  She alternated between grimacing, looking down at the floor and looking confused.  Her speech was articulate and her thought processes were logical and goal oriented.  She was estimated to have average intellect and was a reasonable historian.  The examiner noted a previous mental status examination during which the Veteran was noted to have significant deficits, but stated that the Veteran did not appear to have cognitive deficits to such degree at the October 2006 examination.  The examiner noted the Veteran's symptoms, and also that she was able to maintain activities of daily living including personal hygiene and running errands, but that based on her symptoms and examination she may not be capable of handling her own financial affairs.  The examiner diagnosed the Veteran with mood disorder, not otherwise specified, and assigned a GAF score of 59.  

In 2008, specifically June 2, 2008, the Veteran received treatment at the Denver VAMC for her psychiatric disorders.  At a psychological assessment at this center, the Veteran discussed her many symptoms of depression, including her constant "empty" mood, and the fact that she did not seem to want to do anything but watch television.  She suggested that she sometimes used laughter as a cover or diversion for her sad feelings, and noted that she had lost interest in most of the activities she used to enjoy such as bowling.  She stated that she had just walked away from a job in the Post Office because she got tired of dealing with people.  She reported a decrease in appetite, noting that she didn't eat much because she just didn't feel hungry.  She said that her step-son was the only thing that got her out of bed.  She noted that she didn't take care of how she looked and that she had diminished concentration saying she "spaced" out at times.  She denied dwelling on thoughts of death or dying, and denied suicidal ideations as well as any history of suicidal attempts.  She denied thoughts of harming others, but did report a history of physical fights.  She noted that she has periods of excessive depression without periods of elevated mood.  However, she did report periods of decreased need for sleep, increased talkativeness and distractibility.  She reported excessive spending on things she didn't need, and noted that sometimes she would buy things from infomercials late at night and then not remember doing it in the morning.  The Veteran denied experiencing any auditory or visual hallucinations, but noted that sometimes she felt like she was "picked on" but did not indicate suspicions of being watched or followed.  

The examiner noted that the Veteran had worked as a book keeper with Merrill Lynch until the office closed and that she had also worked for the postal service.  She had been married to her current husband for twelve years, but noted that he traveled a lot and that she spent most of her time with her step-son.  On mental examination she was alert and attentive, oriented, cooperative and reasonable with appropriate grooming, her speech was normal rate and rhythm, her mood was euthymic and her affect was congruent with her mood, she had no perceptual disturbances and her thought process and associations were normal and coherent. She had no unusual thought content. Her insight was limited, her judgment was impulsive, and her remote memory was impaired. She scored 25.5 out of 30 on a mini mental state examination. The examiner diagnosed the Veteran with MDD, recurrent, and noted that her depression was evidenced by an empty mood, anhedonia, loss of appetite, insomnia, loss of energy and poor self-esteem.  He assigned the Veteran a GAF score of 45.  

The Veteran continued in regular therapy with the examiner over the next several months, through October 2008, and showed some improvement in her symptoms due to prescribed medication, and was assessed a GAF of 51 in September 2008.

On August 16, 2009 the Center for Family Therapy issued a memorandum of the Veteran's psychotherapeutic assessment.  After several separate psychotherapy sessions with the Veteran, a licensed therapist noted that the Veteran had both internal and external stress factors.  The issues discussed with her specifically included her family history, sexual issues, personal history and interpersonal relationships.  The therapist noted that the Veteran struggled with keeping appointments for therapy because of her lack of energy and forgetfulness.  It was noted that her progress was slow, and at times she would forget the day of the week and even forget her appointments because she was sleeping in the afternoon.  The Veteran reported that she was not able to sleep most nights and that she had problems functioning during the day.  Generally, the therapist noted that her affect was flat and she was taking Prozac for her depression.  The Veteran reported being hospitalized during the year for symptoms of panic attacks, and noted that she felt such symptoms frequently, on an average of three times a week.  She noted that when she would lie down and try to get rid of the symptoms she had to leave her son unsupervised.  She reported during the therapy sessions that she did not feel up to eating, or doing anything at all.  The therapist noted that the Veteran appeared to have developed an aversion to sex and intimacy, and that she didn't feel like a woman because she was unable to have children.  The therapist noted that on multiple occasions the Veteran engaged in inappropriate behavior during the sessions, including lifting up her shirt and lowering her pants to show the therapist her scars.  The Veteran noted that her husband traveled a lot, but that she didn't miss him anymore when he was gone.  

The therapist noted that the Veteran's appearance was usually disheveled during sessions, her posture slumped with flattened facial expressions.  She was cooperative, but her thinking was impaired, she wasn't focused and her conversation wasn't always congruent.  The therapist diagnosed the Veteran with several psychiatric disorders including posttraumatic stress disorder, adjustment disorder and sexual aversion disorder.  

Also in August 2009, shortly after the above memorandum was issued, the Veteran was afforded a VA examination for her psychiatric disorders.  At that examination, the Veteran reported that she had never been hospitalized for mental health reasons.  She noted that while she had experienced suicidal ideation, she had not formulated a plan.  She stated that she would not harm herself because of her son, but then added that he was not her "real" son, because he was adopted.  She stated that the medications she was currently taking for her mental health disorders had not been helpful but that therapy was someone helpful.  She noted that she was working with a clinician who she saw approximately every two weeks, which has been helpful with her issues with depression.  With regard to her social history, the examiner noted the Veterans report that she remained in contact with her mother and her siblings, that she has been married three times and that she has been married to her current husband for 15 years.  She has one adopted child, but stated having him in the house sometimes makes her depressed because she knows he is not her real child.  The Veteran noted that she was currently not working, that she was inactive and that she spent a lot of time watching television.  She stated that she would obsessively pick her toenails and feet while she watched television.  She noted that sometimes she would do housework, but that she often lacked the motivation to do so.  She used to like to bowl for a hobby, but she reported that she suddenly stopped enjoying that activity.  

With regard to her schooling and employment history, the Veteran reported that she graduated from high school and started college but did not finish it.  She noted that she last worked in 2006, and has not worked since then.  The examiner noted that it would be difficult to imagine someone in the Veteran's state working in an office environment based on her physical presentation.  The Veteran noted that it was difficult to be around people at work, and that she would not mind working if she could be totally alone.  

Upon examination, the examiner noted that the Veteran was administered the St. Louis University Mental Status Examination, on which she only scored 10 out of 30 possible points.  She was not oriented as to the day, had difficulty with short term memory, was not able to hold a random list of words after a brief delay and could only remember two out of five of the words.  She had difficulty with verbal fluency and was unable to quickly name animals over a minute time period.  She had difficulty with working memory, and she was unable to hold information on line in her memory and manipulate that information.  She appeared disheveled, and had a messy appearance.  The Veteran's affect was subdued and blunted, her speech was hesitant and disjointed and her eye contact was poor.  Her sleep was described as fair to poor and her appetite was described as poor.  Her activity level was described as poor, and her cognitive ability was noted to be below average.  There was no indication of any psychosis and the Veteran denied any auditory or hallucinations or symptoms of paranoia.  The Veteran admitted to having passing suicidal ideations.  On a scale of 1-10 the Veteran rated her depression as being an eight.  She noted she had lost interest in activities she previously enjoyed, and that she experienced high levels of fatigue and low self-esteem.  She noted she experienced overwhelming feelings of not being a female because she was unable to produce children.  

The examiner noted a significant change in the Veteran's symptoms since her last VA examination in October 2006, specifically stating that her state warranted a rating in excess of 30 percent.  She explained that the Veteran was not able to maintain activities of normal living, including personal hygiene, that she appeared unkempt, and that noted that her symptoms were continuous.  She noted that social functioning is impaired as the Veteran stated that she was socially isolating herself.  She stated with specificity that if the Veteran was not exaggerating her symptoms, there were some serious mental health issues going on which were currently not diagnosed or treated.  The examiner did express concern that the Veteran might either be exaggerating her symptoms, or underreporting them.  He was unable to determine if either was the case during this examination.  The examiner diagnosed the Veteran with MDD and assigned her a GAF score of 50.  

The Veteran was afforded another her final VA examination in July 2014.  The Veteran reported that she had very little to do during the day and usually did not go out of her home.  She woke up at variable times and sometimes not before noon.  She could not think of anything she enjoyed doing during the day, and her primary social contact is her mother.  The Veteran denied eating routinely an stated that she drinks a lot of soda.  She did not have a specific bedtime, and stated that she usually just stayed in bed and watched a lot of television.  She noted that sometimes she would pick at her nails.  The Veteran described chronic symptoms of depression, and noted that she generally isolated herself and did not do anything with family or friends.  She spends most days watching television and did not change her clothing.  She often felt irritable and unmotivated to do much of anything.  She tried to bathe at least once every other week or so and felt that her skin was very dry and itchy.  The Veteran described her low mood, interest and energy levels.  She noted that her self-esteem was low and had been related to feelings of inadequacy with regard to her infertility.  The Veteran reported that she had never attempted to harm herself and did not believe she could ever do so, due to feelings of obligation to her adopted son.  She admitted that she often felt apathetic and feelings of impending doom.  She often felt symptoms consistent with panic attacks.

Upon examination, the examiner noted that the Veteran was a well-nourished woman of average height and weight.  She had little eye contact and her overall mood was irritable and her affect was guarded and defensive.  The Veteran's thought process was noted to be somewhat tangential with loose associations.  She was easily distracted during the interview by her own thoughts and stimuli outside the building, and she often looked around the room.  The examiner noted that the Veteran suffered deficiencies in most areas, including work, family relations, judgment thinking and mood.  She was observed to often neglect hygiene, and also noted to bathe and eat irregularly.  The Veteran noted her difficulty to get along with people, although she was still married.  She described how she has arguments with people regularly and that she does not enjoy going out anymore.  The examiner noted the Veteran's multiple psychiatric disorder diagnoses, and found that she would have difficulty working in a solitary environment due to her need for structure and direction as a result of her cognitive disorganization.  However, she would also have difficulty working in close proximity with others due to her irritable temper and poor management skills.  By providing this rationale the examiner indicated that the Veteran's ability to obtain employment would be severely restricted due to her psychiatric disabilities.  

The Board notes that between 2008 and 2009, the Veteran received treatment for her psychiatric disorders at the Denver VAMC.  During this time, she reported continued depression and a lack of interest in activities.  

After a thorough review of the claims file, the Board finds that the Veteran meets the criteria for a schedular rating of 50 percent but no higher prior to August 17, 2009, but does not meet a criteria in excess of 70 percent at any time prior to July 21, 2014.  

The Board notes that the evidence shows that the Veteran displayed symptoms such as flattened affect, panic attacks, impaired judgment and disturbances in motivation and mood prior to August 17, 2009.  Specifically at her VA examination in October 2006, the Veteran indicated numerous times her ongoing depression including her symptoms of crying easily, decreased levels of energy, decreased levels of interest in activities and frequent anxiety.  The Veteran also noted that many days she just stayed at home in her pajamas, and also stated she did have some passing thoughts of suicide, although she denied any attempts.  Further, at her June 2008 psychological assessment the Veteran continued to stress that she was experiencing such ongoing and constant symptoms of depression.  Additionally, she noted a decrease in appetite and diminished concentration, stating that she "spaced out" at times.  She also reported having memory impairment, specifying that she would go on spending sprees late at night and not remember what she had bought the next day.  The Board finds that these symptoms support a rating of 50 percent for the period prior to August 17, 2009.  

As noted, a 50 percent rating has been granted for the period prior to August 17, 2009, the Board will thus endeavor to explain why the criteria for a rating in excess of 50 percent rating have not been met.  The Board notes that although the evidence warrants a 50 percent rating for this period, the Veteran's psychiatric symptoms do not warrant an increase to 70 or 100 percent, as they do not reflect occupational and social impairment with deficiencies in most areas, nor do they reflect total occupational and social impairment.  

Prior to August 17, 2009, the Veteran demonstrated that she was still able to function in society in forms of socializing with her husband and son, and spending time with friends and family, noting a visit from her mother and stepbrothers in 2008. The Veteran also sometimes participating in counseling and therapy.  She had not shown symptoms such as suicidal ideations, near continuous panic or depression, spatial disorientation or lack of personal hygiene during this time period which are indicative of a higher rating 50 percent rating.  See Vazquez-Claudio, supra.  Specifically the Veteran's assertions in her October 2006 examination indicate that she had been married for more than a decade, she participated in activities with friends and she attended counseling sessions regularly.  The examiner noted that she was a reasonable historian, and that although she needed help managing her financial affairs she was able to maintain most activities of daily living and errands.  

As described, prior to August 17, 2009 the Veteran has also shown positive family and friend relationships.  She was generally free from illogical speech, obsessive rituals and suicidal and homicidal ideations.  As such, a 70 percent rating is not found to be warranted prior to August 17, 2009.  Furthermore, for that period, the Veteran's symptoms do not warrant a rating of 100 percent, as it is clear based on her family relationships, friendships and counseling sessions that she is not totally socially impaired.  In essence, her symptoms do not demonstrate those of a 70 percent evaluation, nor do they equate in frequency, duration or severity to the symptoms noted in the criteria for a 70 percent evaluation.

The Board notes that from August 17, 2009 to July 21, 2014 the Veteran has a 70 percent rating, and that a rating in excess of 70 percent is not warranted.  At her August 2009 examination she did demonstrate some of the criteria for a total rating, problems with personal hygiene, some memory problems, and a severe impairment in employment, with regard to social functioning, the examiner noted that the Veteran kept in contact with her mother and her siblings.  Also, she was still married at the time of the examination, and admitted that she would try to get out of bed to take care of her son.  She denied hallucinations or delusions, and although she had some suicidal ideations would not act on them due to her son. Accordingly, although her occupational and social impairment during this period showed significant decline, they did not reflect total occupational and social impairment. Thus, while severe, her symptoms did not equate in frequency, duration and severity to those listed in the 100 percent rating as they did not demonstrate total social and occupational impairment. Rather, her symptoms more nearly approximate those for the 70 percent criteria, demonstrating deficiencies in most areas. 

From July 21, 2014 onward, the Veteran's service-connected psychiatric disorder has been assigned the maximum schedular rating available of 100 percent.  38 C.F.R. § 4.130, Diagnostic Code 9434.  As such, there is no legal basis upon which to award a higher rating.  

As noted above, the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board notes the Veteran's reported symptoms of depression, anxiety, difficulty sleeping and disinterest in all activities.  She reported trouble concentrating and irritability.  The Board notes that the impact of these symptoms are generally more congruent with the assigned disability ratings.  As such, to the extent explained above, the Veteran's claim is granted.


ORDER

An initial 50 percent rating for the period on appeal, but no more, for the Veteran's mood disorder, is granted subject to controlling regulations applicable to the payment of monetary benefits prior to August 17, 2009.

An initial disability rating in excess of 70 percent is denied from August 17, 2009 to July 21, 2014.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of  entitlement to TDIU prior to the Veteran's 100 percent rating assigned effective July 21, 2014. 

The Board finds that a TDIU claim has been raised as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Under VA regulations a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.

The Veteran is service connected for pelvic inflammatory disease (PID) at 30 percent, abdominal scars at 10 percent and mood disorder prior to August 17, 2009 at 50 percent and MDD from then onward rated at 70 percent.  As such, the Veteran meets the standard for TDIU under 38 C.F.R. § 4.16(a) if the VA determines she is unable to secure or follow substantially gainful occupation as a result of her service-connected disabilities.

As discussed above, the record contains some evidence that the Veteran may be unable to secure or follow substantially gainful employment as a result of her service connected psychiatric disorders, including her own lay testimony. Additionally the October 2006 and August 2009 VA examiners found the Veteran's psychiatric disorders impacted her ability to work, further finding that she hadn't worked since approximately 2006.  However, the Board finds this evidence alone does not establish the Veteran is unable to secure or follow any substantially gainful employment.  The Board also notes that none of the evidence of record addresses whether the Veteran is able to secure substantially gainful employment as a result of the combination of all her service connected disabilities, including PID, her scars and her psychiatric disorders.  As such, the Board finds remand is required for a medical opinion to address whether the Veteran is unable to secure gainful employment based only on her service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from the appropriate expert(s) regarding the following questions:

a) What occupational impairment does the Veteran have due to her service-connected psychiatric disabilities prior to July 21, 2014? 

b) What occupational impairment does the Veteran have due to the totality of all her service-connected conditions, including PID, abdominal scars, mood disorder and MDD?

If such opinions cannot be reached without an examination, schedule the Veteran for the appropriate examination.
 
2.  Then, readjudicate the claim, considering whether a TDIU is warranted, both as a result of all of the Veteran's service connected disabilities, and as a result of just her psychiatric disability.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and provide an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


